Case 7:20-cv-02782-VB Document 21 Filed 09/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

X
“  Plaintiff(s), CALENDAR NOTICE
Vo Jo av 27 kwe)
W) din» Aa Ine.
Defendani(s).
x

PLEASE TAKE NOTICE that the above-captioned case has been scheduled/
re-scheduled for:

ytatus conference Final pretrial conference

Telephone conference See’ My ye Jury selection and trial
____ Pre-motion conference ____ Bench trial
___ Settlement conference ____ Suppression hearing
____ Oral argument ___ Plea hearing
____ Bench ruling on motion ___ Sentencing

on /O ° /S- 2020 , at CG: DA {in Courtroom 620, United States
“Iola |ao

Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from
————SSo

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: q.- L&- ,20_20

White Plains, NY

SO ORDERED:

 

Vincent L. Briccetti
United States District Judge

 

 
